Title: To John Adams from Edmund Jenings, 14 March 1783
From: Jenings, Edmund
To: Adams, John


Sir
London. March 14th 1783.

I have been now three weeks in this City, mixing with men of various characters & Parties in order to find out their Desposition towards our Country, the result of my Observations is that the people at large tho by no means having any real Friendship for the United States, are willing to Acquiesce in the present Situation of Things, & to serve themselves of the commerce, which America holds out to them, but that the Courtiers stil retain their malice against us, and that by consequence the true Interest of the nation will not be immediately pursued, but as a nibbling Kind of Politicks was long persisted in to the disgrace of the Kingdom, it will require so long a Time to get rid of its piddling Ideas of commerce that its Rivals in Europe will get to the Start and deprive it of those advantages, which ought to be seized on this moment.
Your Excellency has seen in the news Papers a Bill for the Provisional Establishment & regulation of Trade between G B & the United States, a measure, which the opposition called on the Minister to pursue, He was backward therein at first, however no sooner did He produce his Bill but almost every one clamoured agst It, as doing Some thing too much for America & are for proceeding no further therein than putting America on the same footing as other States are with respect to G B. the Times require something more to be done but G B will be in this, As she has been, in all other transactions for some time past, a year or two too late— Mr D Hartly mixd in the Debate on this Bill & opposed it as He had proposed to bring in a Bill to repeal the Prohibitory Acts; He lamented that the matter had not been provided for by an Article in the Provisional Treaty. & then read the Plan of a Treaty, which I will endeavour to get, & which He may perhaps send to Dr F.
Mr Eden said He was for bringing in a Bill
1st to establish the Independancy of the Colonies
2dy to repeal the Acts, which prohibit Intercourse
3dy to Subject all imports in American Ships to the Same duties & regulations as are prescribed by Law in regard to the imports of European Nations
4th to pursue a Similar Principle as to exports.
The Lord Advocate threw out his Idea of a Bill to be brought in on this occasion, in which He was for retaining all the Sugar Words of the Preamble of the Bill before them, to treat The Americans not as aliens and to suffer them to Trade to West Indias— He particularly Objected to the first Article in Mr Edens Plan, ie the establishing the Independancy of America, because He said He wished above all things to leave out every word, that tended to remind the Americans they were independant, that is to say, He said to suggest to them, they were aliens. This Idea is curious & connected with what dropped from Mr Sheridan, the Friend of Mr Fox with respect to the Keeping the troops at New York until Something shoud be done for the Royallists, is alarming.
I see, that a Commission to empower your Excellency to make a Treaty of Commerce & the revocation thereof have been published in many of the Papers, I have been told that the people in Parliament imagine it was revoked because Congress have not a right to stipulate for the Commerce of the several Independant States, which have such Contradictory Interests you Sir will smile at this Ignorance, as the Gentleman who informed me of this Notion, was ashamed of it, when He was put in mind of treaties of Commerce having been made with France & Holland under the Authority of Congress. This did not occur to Him & yet I assure you Sir, He is one of the most enlightned Members of Parliament— I have hinted to Him, what might possibly have been the Causes of the revocation of the Commission and that G B was somewhat interested therein.
your Excellency cannot but Observe The Whimsical State of Affairs in G B, as General Conway calls it, and at the same time cannot but wonder, that an Englishman of the rank of this Gentleman, or indeed any other should make use of such a term in speaking of the Situation of Things. There has not been a responsible Minister for this fortnight & by consequence all Matters of Importance must be at a Stand, among the rest, the Definitive treaty, I should Think, is Kept back much to your Excellencys Regret. The Party, which appears the Compactest, & are prepared to enter into the strong posts of Government is considered by the Commander in Chief, as inimical to Him & to what is dearest to his Heart & not one of them has the perfect Confidence of the people, it is Natural therefore to imagine, that should it enter into office, it will not Continue long and indeed such is the Tempers of Men in this Kingdom & the State of Affairs that it is Impossible, I think there should be a Stable Administration for some time—the People in general appear to be humbled. They now feel their real Situation, & are by no means guilty of those Vain boastings, which made them so ridiculous a little while ago, to the whole world, but humbled or rather Confounded as they are, I see no signs of real Repentance for their past Conduct—they are in a State of political Reprobation of Hell or Heaven, of Liberty or Slavery they reak not & are yet capable of Horrid Deeds if they had the Power.
I have informed your Excellency, that I have mixed with Men of various Characters & Parties & I learn from them, that there is not a Man of public Virtue & possessing public Confidence in the Kingdom, but that all is Knavery & therefore that Each is to look to Himself—is this of men it is Evident, there must be some Strange Convulsion such as will drive Many a Man to America for shelter agst the Evils of bad Government & bad Principles. This more eses the Burthen of your Excellencys Duty to make your Country an Asylum to the Miserables of G B. it will be so if the Spirit & Principles of true Republicanism are adopted in the Education of Youth & in the Administration of the Governments now Established. your Excellency There is much to be done in America—in these & many other respects. the Good Man Dr Price with whom I have conversed feels it too for the sake of America & of Humanity & has I believe turned his thoughts to the Subject & may express them in print, Every thing from a Man so well intentioned & so enlighned, will tend to good, He is a real Cosmopolite and an Israelite in whom their is no Guile. it is possible too, that He will publish something About the Conduct of Opposition towards Lord Shelburne— Should your Excellency pass through Brussells & have an opportunity of sending thither, I beg that Monsieur L’Avocat Vander hoop de le rue de Rollebeek may be sent to, He has for your Excellency a book containing the Characters of many people in England, which perhaps may Afford some Amusement.
I am with the greatest Consideration / Sir / Your Excellencys / Most Obedient / Humble Servant
Edm: Jenings

